    Case 2:19-bk-54987         Doc 14      Filed 09/13/19 Entered 09/13/19 12:03:23                  Desc Main
                                           Document     Page 1 of 2
                                                                                                              BL9561109


                             IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION
IN RE:                                           :        Chapter: 7
SHAUNTAE S FERRELL                               :
                                                 :
                                                 :
                                                 :        BANKRUPTCY NO: 2:19-54987-CKP




                  REQUEST OF CREDITOR PURSUANT TO BANKRUPTCY RULE 2002(g)
                               PROVIDING ADDRESS FOR SERVICE
                                        OF NOTICES

To the Clerk:

 1. This request is filed pursuant to Bankruptcy Rule 2002(g) for the purpose of ensuring that the creditor

listed below receives all notices required to be mailed under Bankruptcy Rule 2002 at the address below.

 2. The address to which all such notices should be sent and substituted for that of the creditor:


                                         American First Finance
                                         c/o Becket & Lee LLP
                                         PO Box 3002
                                         Malvern, PA 19355-0702




                                             By: /s/ Shraddha Bharatia
                                                 Shraddha Bharatia, Claims Administrator
                                                 Becket & Lee LLP
                                                 PO Box 3002
                                                 Malvern, PA 19355-0702



                                                 Date:    09/13/2019
    Case 2:19-bk-54987            Doc 14      Filed 09/13/19 Entered 09/13/19 12:03:23                Desc Main
                                              Document     Page 2 of 2
                           IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION



IN RE: SHAUNTAE S FERRELL                                    :   Chapter:    7
                                                             :   Bankruptcy No: 2:19-54987-CKP



                                            CERTIFICATE OF SERVICE
    I, the undersigned, do hereby certify that on the 13th day of September, 2019, I mailed through the

United States Postal Services to each of the persons listed below, the following documents:

                                                  Request For Notice

                                      American First Finance
                                      c/o Becket and Lee LLP
                                      PO Box 3002
                                      Malvern PA 19355-0702

Under penalty of perjury, I declare that the foregoing is true and correct.

                                                                 /s/ Shraddha Bharatia
                                                                 Shraddha Bharatia, Claims Administrator
                                                                 Becket & Lee LLP
                                                                 PO Box 3002
                                                                 Malvern, PA 19355-0702


Copy of the above served to the following:

JOHN C CANNIZZARO, A
250 West St Ste 700
Columbus OH 43215-7509

WILLIAM B LOGAN, T
1160 Dublin Rd Ste 400
Columbus OH 43215

U S TRUSTEE, U
170 N HIGH ST
SUITE 200
COLUMBUS OH 43215
